OPINION OF THE COURT
On review of submissions pursuant to rule 500.2 (b) of the Rules of the Court of Appeals (22 NYCRR 500.2 [b]), order affirmed. Defendant lacks standing to challenge the seizure of the weapon, as the doctrine of “automatic standing” is unavailable (People v Ponder, 54 NY2d 160) and defendant is unable to demonstrate a reasonable expectation of privacy in the area searched (see Rakas v Illinois, 439 US 128).
Concur: Chief Judge Cooke and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Meyer.